ROBERT L. BLAND, Judge.
On the morning of October 20, 1943, state road commission truck no. 430-79, operated by Emmett Dunlap, was traveling north on a street in the town of Bridgeport, in Harrison county, West Virginia, said street being a state controlled highway. Claimant’s Plymouth automobile, bearing state license no. 159-780, was following the state truck. The latter stopped suddenly and started back, and in doing so struck claimant’s car, causing damage thereto, for which a claim was filed in the sum of $4.59. The record shows that the driver of the state truck was responsible for the accident. The state road commissioner having concurred in the claim, and the attorney general having approved the same as a claim that, in view of the purpose of the court act should be paid, an award is now made in favor of claimant, Charles L. Little, for the said sum of four dollars and fifty-nine cents ($4,59).